UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 PETER DELGADO,

                                       Plaintiff,

                        v.

 CITY OF NEW YORK, et al.,                                              19 Civ. 6320 (PAE)

                                       Defendants.                           ORDER



PAUL A. ENGELMAYER, District Judge:

       The initial pretrial conference in this matter was held telephonically today at 9:30 a.m., as

scheduled. The Court and defense counsel appeared; plaintiff’s counsel, however, did not. By

separate order issued today, the Court approved the parties’ proposed case management plan,

which contemplates the close of fact discovery by September 30, 2020, to allow the parties time

to complete mediation pursuant to Local Civil Rule 83.10. As the Court explained at the

conference, the Court will be flexible in granting extensions to any interim case deadlines, as

long as such extensions are for the purpose of facilitating the parties’ mediation, submitted in

writing, and do not impact the September 30, 2020 fact discovery deadline.



       SO ORDERED.

                                                             PaJA.�
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: March 30, 2020
       New York, New York
